[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]FINAL JUDGMENT
On October 15, 1996 the jury in this matter delivered a plaintiff's verdict of $77,263.00 The economic damages portion of that sum is $52,263.00.
Defendants claim a set-off against the judgment for sums received by plaintiff under our Collateral Source Rule Connecticut General Statute §§ 52-225a and b. After hearing the court finds that plaintiff received $15,025 from a collateral source under the above statute Fleming v. Garnett, 231 Conn. 77,93-94.
Judgment may enter for plaintiff for $62,238.
Norris L. O'Neill, J.